Cash Delo-cv-14465-SDW-LDW Document 13-17 Filed 11/26/19 Page 1 of 6 PagelD: 672
F 4

5

Batista, Diana

From: Meghan Kennedy <mkennedy@cgajiaw.com>

Sent: Friday, April 06, 2018 12:20 PM

To: Batista, Diana

Ce: Julie Warshaw; Jodi Howlett

Subject: J.H. v. West Morris Regional High School BOE; OAL Docket No. EDS 10706-17

Attachments: Resp. Reply to Pet. Opp. to Motion In Limine to Exlcude Evidence and Expert Witness to
Snapshot Rule. pdf

Dear Judge Betancourt:

On behalf of Ms. Howlett, attached please find the Respondent's Reply to Petitioner’s Opposition to Motion In Limine to
Exclude Evidence and Expert Witnesses pursuant to “Snapshot” Rule.
Please do not hesitate to contact Ms. Howlett at your convenience should you have any questions.

Sincerely,

Meghan Kennedy

Paralegal

Cleary | Giacobbe | Alfieri | Jacobs, LLC
www.cgajlaw.com | mkennedy@cgajlaw.com
955 State Route 34

Suite 200

Matawan, NJ 07747

Tel: (732) 583-7474

Fax: (732) 566-7687

PLEASE NOTE THAT OUR MATAWAN OFFICE HAS MOVED. OUR NEW LOCATION 1S 955 STATE ROUTE 34, SUITE 200,
MATAWAN, NEW JERSEY 07747. ALL OTHER CONTACT INFORMATION WILL REMAIN THE SAME.

This email and any attachments thereto are intended for the exclusive use of the addressee. The information contained
herein may be privileged, confidential or otherwise exempt from disclosure by applicable laws, rules or regulations. If
you have received this email in error and are not the intended recipient, you are hereby placed on notice that any use,
distribution, copying or dissemination of this communication is strictly prohibited. If you have received this in error,
please notify the sender immediately at (732) 583-7474 and delete this email and any attachments immediately. Thank
you for your cooperation.
Case 2:19-cv-14465-SDW-LDW Document 13-17 Filed 11/26/19 Page 2 of 6 PagelD: 673

CLEARY | GACOBBE | ALFIERI JACOBS Lic

JOD! S. HOWLETT, Partner

[howlett@cgajlaw.com

Reply to: Matawan Office

April 6, 2018

Via E-Mail (Diana, Batista@oal.nj.gov) and Overnight Delivery

Honorable Thomas R. Betancourt, ALJ
Office of Administrative Law

State of New Jersey

33 Washington Street

Newark, New Jersey 07102

 

Re: F.H. and M.H. o/b/o J.H. v. West Morris Regional High School Board of Education

Agency Ref. No.: 2017-26311

OAL Docket No.: EDS 10706-17

REPLY TO PETITIONERS’ OPPOSITION TO MOTION IN LIMINE TO EXCLUDE

EVIDENCE AND EXPERT WITNESSES PURSUANT TO “SNAPSHOT RULE”

EYIDE! == RR ANE LO “SNAPSHOT RULE”
Dear Judge Betancourt:

As Your Honor is aware, this firm represents Respondent West Morris Regional High School
Board of Education (“Board” or “District”) in the above-captioned matter. Kindly accept this letter brief
in further support of the Board’s Motion in Limine to Exclude Evidence and Expert Witnesses Pursuant
to the “Snapshot Rule”.

The District maintains that the evidence identified in its initial Motion in Limine must be
excluded as irrelevant pursuant to the “Snapshot Rule” because the adequacy of the individualized

education program (“IEP”) offered to J.H. can only be determined as of the time it was offered, and not

at some later date, Fuhrmann v, East Hanover Bd. of Educ., 993 F.2d 1031, 1040 (3d Cir. 1993).

 

955 State Route 34 169 Ramapo Vailey Road
Suite 200 Upper Level 105
Matawan, Nj 07747 Oakland, NJ 07436
Tel 732 583-7474 Tel 973 845-6700
Fax 732 290-0753 Fax 201 644-7601

www.cgajlaw.com
Case 2:19-cv-14465-SDW-LDW Document 13-17 Filed 11/26/19 Page 3 of 6 PagelD: 674

Petitioners fai} to recognize that the application of the “Snapshot Rule” is appropriate in this
instance due to their course of conduct. The chronology of events is important in this regard. As stated
in our moving papers, Petitioners attended the Initial IEP meeting on May 16, 2017 and refused to
consent to the implementation of same. Thereafter, on May 30, 2017 Petitioners filed the instant Due
Process Petition and unilaterally placed J.H. at Purell School. Due to this unilateral placement and
outright failure to collaboratively participate in the IEP decision-making process, the District’s
obligations with regard to revising the proposed IEP ceased. Therefore, any after-acquired reports,
including reports paid for by the District, are irrelevant to these proceedings as those evaluations cannot
have retroactive application against the initial proposed IEP. See N.JL.A.C, 6A:14-3.4() (when
conducting an initial evaluation [...] the reports and assessment of child study team members or related
services providers from other public school districts, DOE approved clinics or agencies, educational
services commissions or jointure commissions or professionals in private practice may be submitted by
the parents to the child study team for consideration (emphasis added)). Here, however, Petitioners did
not provide, request, or produce such reports until after the child study team’s evaluations were
conducted and after the initial IEP was proposed and rejected.

Once a student is enrolled at a private school due to a parent’s unilateral decision, a district has
no obligation to develop an IEP. See 20 U.S.C. §1412(a)(10)(A)(i) (requiring a school to provide “for
such children special education and related services in accordance with [certain] requirements,” but not
an IEP). Districts “need not have in place an IEP for a child who has unilaterally enrolled in private
school and thereby rejected the district’s offer of a FAPE” unless the parent subsequently requests that
the district provide an evaluation and/or IEP in connection with a return to the district.. See LH. ex rel.

D.S. v, Cumberland Valley Sch. Dist., 842 F. Supp. 2d 762, 772 (M.D. Pa. 2012) (in the absence of
Case 2:19-cv-14465-SDW-LDW Document 13-17 Filed 11/26/19 Page 4 of 6 PagelD: 675

reenrollment or a request for an IEP or evaluation, the IDEA does not require districts to provide FAPE
lo unenrolled students). Thus, in order to trigger the duty to prepare an IEP, a parent must also
communicate their intent to re-enroll their child in the District’s schools. see D.P. ex rel. Maria P. v.
Council Rock Sch. Dist., 482 F. App’x 669, 672-73 (3d. Cir. 2012). Here, Petitioners have not
demonstrated any intent to re-enroll J.H. in the District. To the contrary, Petitioners seek reimbursement
for their unilateral placement of J.H., as well as continued placement at Purnell School. Accordingly,

the District had no duty to consider these after-acquired reports with respect to the Initial IEP.

Moreover, Petitioners’ assertion that the “Snapshot Rule” should not apply is further belied by

 

the relief sought in the consolidated Petitions for Due Process, wherein Petitioners seek: 1) a modified
IEP which places J.H. in a private out-of-district school: 2) tuition reimbursement for Petitioners’
unilateral placement of J.H.; and 3) compensatory education for the alleged period of deprivation. It is
well-settled that, in order to obtain such relief from this Court, there must first be a finding that the
District failed to offer J.H, a free, appropriate public education (“FAPE”). Importantly, in determining
whether the District offered FAPE, the Court must look to the actions of the school district in light of
what it knew at the time it proposed a program for J.H. See In re Kleinman, 2015 WL 65311 at *6
unpub. (App. Div, 2015).

Despite Petitioners repeated statements that the district “mistakenly” predetermined J.H.’s
placement pursuant to 20 U.S.C. §1415(£)(3)(B), the Petition does not assert a procedural violation of
“predetermining” J.H.’s placement. It is clear from the record that Petitioners were afforded a
meaningful opportunity to participate in the IEP decision-making process as required under the IDEA.

It is Petitioners whom thwarted the IEP process by removing J.H. from the District and unilaterally
Case 2:19-cv-14465-SDW-LDW Document 13-17 Filed 11/26/19 Page 5 of 6 PagelD: 676

placing her at Purnell School; thereby obviating the District’s obligation to consider the information
obtained by the independent evaluations and other after-acquired reports.

Finally, the District would be remiss if it didn't call this Court’s attention to Petitioners
inappropriate conduct when opposing this Motion in Limine by misstating comments of a former District
representative and by appending an audio recording to which Petitioners incorrectly suggest goes to the
merits of the factual and legal disputes in this case. Not only is such filing improper, it is prejudicial
and inflammatory. The motion made by Respondent is a Motion in Limine to exclude evidence which
was filed in accordance with this Court's Prehearing Order. Petitioners’ attempt to now argue the
substantive issues of this matter by motion should be disregarded by this Court. Moreover, as counsel’s
e-mail correspondence to this Court is the first time Respondent has been served with such audio
recordings, Petitioners are prohibited from relying on this recording or any other evidence that was not
served upon Respondent at least five (5) days before the date of hearing. See N.J.A.C, 1:6A-10.1.
Therefore, the District respectfully requests that, in addition to the evidence previously identified in the
Motion in Limine, this audio recording also be excluded at hearing for failure to provide same in
accordance with the five (5) day disclosure rule.

CONCLUSION

Based upon the foregoing, Petitioners’ assertion that such after-acquired evidence is relevant to
these proceedings is not supported by fact, legislation, or case law. Accordingly, pursuant to N.J.A.C.
1:1—-15.1, Respondent West Morris Regional High School Board of Education respectfully requests that
this Court exclude these documents as irrelevant to these proceedings pursuant to the “Snapshot Rule.”

Additionally, Respondent further requests that the subsequently submitted audio recording be excluded
‘ Case 2:19-cv-14465-SDW-LDW Document 13-17 Filed 11/26/19 Page 6 of 6 PagelD: 677

for failure to be timely produced in accordance with N.J.A.C. 1:6A:10,.1 and this Court’s Prehearing
Order.

Respectfully submitted,

wlett

 

cc: Julie Warshaw, Esq. — counsel for Petitioners (via E-Mail and Overnight Delivery)
Michael Reinknecht - Director of Special Services (via E-Mail)
